internal_revenue_service number info release date date cc psi 1-genin-165308-01 uilc this letter responds to an inquiry submitted on your behalf by cpa requesting information about an s_corporation_election for your company it appears that an improper sole_proprietor employer_identification_number was used on an s_corporation_election and related material resulting in rejection letters from the internal_revenue_service your proper corporate ein is and should be used on all forms and correspondence relating to the account for your correct corporate ein has reflected an s election effective date of date date of incorporation since acceptance pursuant to revproc_97_48 in mid-1999 please be assured that any forms 1120s filed using the proper ein will be accepted by the internal_revenue_service further the irs has a small_business website which provides specific tax information and various links to useful non-irs sites visit this new site at www irs gov smallbiz please keep this letter with your tax records and provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi chief branch associate chief_counsel passthroughs and special industries
